            Case 1:21-cv-00194-N/A Document 2           Filed 04/27/21     Page 1 of 21




                 UNITED STATES COURT OF INTERNATIONAL TRADE



 GATES INDUSTRIAL CORPORATION PLC,

                Plaintiff,

                             v.                                 Court No. 21-00194

 UNITED STATES OF AMERICA;
 OFFICE OF THE UNITED STATES TRADE
 REPRESENTATIVE; U.S. CUSTOMS & BORDER
 PROTECTION

                 Defendants.


                                          COMPLAINT

       Plaintiff, by its undersigned attorney, alleges the following:

       1.       The instant action concerns the unlawful application and implementation of Section

301 of the Trade Act of 1974 (“Section 301”) by the United States Trade Representative and the

U.S. Customs and Border Protection (collectively, with Defendant the United States of America,

the “Defendants”). Defendants used Section 301 to impose significant additional tariffs on

products imported from the People’s Republic of China included on “List 3” and “List 4A.” Notice

of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018) (publishing

List 3); Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (August 20,

2019) (publishing List 4A). However, as explained below, Defendants failed to implement their

tariff actions for products included on “List 3” and “List 4A” within the required statutory period.

       2.       Specifically, after conducting an investigation into China’s unfair intellectual

property policies and practices pursuant to Section 301, the Office of the United States Trade
              Case 1:21-cv-00194-N/A Document 2            Filed 04/27/21      Page 2 of 21




Representative (“USTR”) was required to take action, if any, within 12 months after initiation of

that investigation. USTR failed to issue List 3 and List 4A within that time period.

         3.       Moreover, USTR exceeded its authority when it relied on Section 307 of the Trade

Act to expand the imposition of tariffs to List 3 and List 4A imports from China for reasons

unrelated to China’s practices that were the subject of USTR’s Section 301 investigation. Section

307 permits USTR only to delay, taper, or terminate – not escalate – the actions it already has

taken.

         4.       In addition, Defendants’ implementation of tariff actions for products listed on List

3 and List 4 violated the Administration Procedure Act (“APA”) because USTR: (1) failed to

provide sufficient opportunity for comment, instead requiring interested parties to submit

affirmative and rebuttal comments on the same day; (2) failed to consider relevant factors when

making its decision, e.g., undertaking no analysis of the supposed “increased burden” imposed on

U.S. commerce from the unfair policies and practices that it originally investigated; and (3) failed

to connect the record facts to the actions it chose to take.

         5.       For the foregoing reasons, the Court should set aside Defendants’ actions as ultra

vires and otherwise contrary to law. In addition, the Court should order Defendants to refund, with

interest, any duties paid by Plaintiff as a result of Defendants’ unlawful conduct.

                                           JURISDICTION

         6.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise

for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).



                                                   -2-
            Case 1:21-cv-00194-N/A Document 2           Filed 04/27/21    Page 3 of 21




                                           PARTIES

       7.       Plaintiff is a manufacturer of application-specific fluid power and power

transmission solutions. Some of plaintiff’s products have been subject to additional duties under

Lists 3 and 4A.

       8.       Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i). Defendant The Office of the

United States Trade Representative (“USTR”) is an executive agency of the United States of

America charged with investigating a foreign country’s trade practices under Section 301 of the

Trade Act and implementing “appropriate” responses, subject to the direction of the President.

USTR conducted the Section 301 investigation at issue and made numerous decisions regarding

List 3 and List 4A.

       9.       Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed

by USTR under List 3 and List 4A.

                                          STANDING

       10.      Plaintiff has standing to sue because it is “adversely affected or aggrieved by

agency action” within the meaning of the APA. 5 U.S.C. § 702; 28 U.S.C. § 2631(i) (“Any civil

action of which the Court of International Trade has jurisdiction . . . may be commenced in the

court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and List 4A adversely

affected and aggrieved Plaintiff because it was required to pay these unlawful duties.




                                               -3-
          Case 1:21-cv-00194-N/A Document 2                Filed 04/27/21      Page 4 of 21




                                TIMELINESS OF THE ACTION

        11.     A plaintiff must commence an action under 28 U.S.C. § 158l(i)(l)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i). Plaintiff’s claims arise from

Defendants’ imposition of tariffs pursuant to List 3 and List 4A. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018); Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 43,304 (August 20, 2019).

        12.     Plaintiff’s claims accrued upon each liquidation of its entries subject to List 3 and

List 4A tariffs, at which time CBP determined those duties to be final, and thus Plaintiff has timely

filed this action with respect to all such entries that were not already liquidated as of the date two

years prior to this action being filed. Alternatively, Plaintiff’s claims accrued upon each deposit

of List 3 and List 4A tariffs at the time of entry, and thus Plaintiff has timely filed this action with

respect to all such entries filed within the previous two years of this action. Alternatively,

Plaintiff’s claims relating to entries subject to 25% tariffs under List 3 accrued at the earliest on

May 9, 2019, when notice was first published imposing the 25% duties. See Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase

Notice”). Similarly, Plaintiff’s claims relating to List 4 accrued when USTR published the List 4

notice in the federal register on August 20, 2019, and thus Plaintiff has timely filed this action with

respect to all imports subject to List 4 tariffs, within two years of this action being filed.




                                                  -4-
           Case 1:21-cv-00194-N/A Document 2             Filed 04/27/21     Page 5 of 21




                                       RELEVANT LAW

          13.   Section 301 authorizes USTR to investigate a foreign country’s trade practices. 19

U.S.C. § 2411(b). If the investigation reveals an “unreasonable or discriminatory” practice, USTR

may take “appropriate” action, such as imposing tariffs on imports from the country that

administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          14.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          15.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice has

“increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).

                                   PROCEDURAL HISTORY

I.        USTR’S INVESTIGATION

          16.   On or about August 14, 2017, the President directed USTR to consider initiating a

targeted investigation pursuant to Section 301 (b) of the Trade Act concerning China’s laws,

policies, practices, and actions related to intellectual property, innovation, and technology.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the President,

certain Chinese “laws, policies, practices, and actions” on intellectual property, innovation, and

technology “may inhibit United States exports, deprive United States citizens of fair remuneration

for their innovations, divert American jobs to workers in China, contribute to our trade deficit with

China, and otherwise undermine American manufacturing, services, and innovation.” Id.




                                                 -5-
             Case 1:21-cv-00194-N/A Document 2           Filed 04/27/21     Page 6 of 21




       17.       Soon after, on or about August 18, 2017, USTR formally initiated an investigation

into “whether acts, policies, and practices of the Government of China related to technology

transfer, intellectual property, and innovation are actionable under [Section 301(b) of] the Trade

Act.” Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

       18.       On or about March 22, 2018, USTR released the results of its investigation.

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the Investigation

Into China’s Acts, Policies, And Practices Related to Technology Transfer, Intellectual Property,

and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018), available at

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that certain

“acts, policies, and practices of the Chinese government related to technology transfer, intellectual

property, and innovation are unreasonable or discriminatory and burden or restrict U.S.

commerce.” Id. at 17. USTR based these findings on (1) China’s use of foreign ownership

restrictions, foreign investment restrictions, and administrative licensing and approval processes

to pressure technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of

licensing processes to transfer technologies from U.S. to Chinese companies on terms that favor

Chinese recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition

of, U.S. companies and assets by Chinese entities to obtain technologies and intellectual property

for purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into

U.S. computer networks to gain access to valuable business information, id. at 171. In its report,

USTR did not quantify the burden or restriction imposed on U.S. commerce by the investigated

practices.




                                                 -6-
           Case 1:21-cv-00194-N/A Document 2             Filed 04/27/21     Page 7 of 21




       19.     The same day, USTR published a “Fact Sheet” stating that “[a]n interagency team

of subject matter experts and economists estimate that China’s policies result in harm to the U.S.

economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.        USTR       also

indicated that, consistent with a directive from the President, it would “propose additional tariffs”

of 25% ad valorem “on certain products of China, with an annual trade value commensurate with

the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions by

the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices, or

Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018).

II.    Lists 1 & 2

       20.     Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by Lists

1 and 2.

       21.     On or about April 6, 2018, USTR published notice of its intent to impose “an

additional duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose


                                                 -7-
          Case 1:21-cv-00194-N/A Document 2                Filed 04/27/21     Page 8 of 21




$50 billion because that amount was “commensurate with an economic analysis of the harm caused

by China’s unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s

Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

Under Section 301 Action, USTR Releases Proposed Tariff List on Chinese Products

(Apr. 3, 2018),       available     at    https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/april/under-section-301-action-ustr.

        22.       On or about June 20, 2018, USTR published notice of its final list of products

subject to an additional duty of 25% ad valorem: “List 1.” Notice of Action and Request for Public

Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the proposed list in the

April 6, 2018 notice to 818 tariff subheadings, with an approximate annual trade value of $34

billion.” Id. at 28,711.

        23.       At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at

28,712. USTR announced a proposed “List 2” covering 284 tariff subheadings with “an

approximate annual trade value of $16 billion.” Id. at 28,711-12.

        24.       On or about August 16, 2018, USTR published notice of the final list of products

subject to an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings”

whose “annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).




                                                  -8-
           Case 1:21-cv-00194-N/A Document 2             Filed 04/27/21    Page 9 of 21




III.      Lists 3 & 4A

          25.   In or around March 2018, Defendants broadly expanded the scope of the tariffs

imposed under Section 301 of the Trade Act to cover imports worth more than $500 billion—ten

times the amount it had deemed “commensurate” with the findings of USTR’s original

investigation. Shortly after the April 2018 directive that USTR consider imposing duties on $50

billion in Chinese products, China promptly threatened to impose retaliatory duties on the same

value of imports from the United States. In response, the President instructed USTR to consider

whether $100 billion of additional tariffs would be appropriate under Section 301” due to “China’s

unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on Additional

Proposed        Section     301      Remedies         (Apr.    5.     2018),      available      at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-

additional-proposed-section-301-remedies/.

          26.   When USTR finalized List 1 in mid-June 2018, the President warned China that he

would consider imposing additional tariffs on Chinese goods if China retaliated against the United

States.

          27.   On or about June 18, 2018, the President formally directed USTR to consider

whether the United States should impose additional duties on products from China with an

estimated trade value of $200 billion—despite USTR having not yet implemented List 1 and List

2. The President acknowledged that China’s threatened retaliatory “tariffs on $50 billion worth of

United States exports” motivated his decision, stating that “[t]his latest action by China clearly

indicates its determination to keep the United States at a permanent and unfair disadvantage, which

is reflected in our massive $376 billion trade imbalance in goods.” THE WHITE HOUSE,

Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/.


                                                -9-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 10 of 21




       28.     In response, USTR stated that it would design the newly proposed duties to address

China’s threatened retaliatory measures, rather than any of the harms identified in its Section 301

investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR Robert

Lighthizer Statement on the President’s Additional China Trade Action (June 18, 2018), available

at       https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/june/ustr-robert-

lighthizer-statement-0 (explaining that, although Lists 1 and 2 “were proportionate and responsive

to forced technology transfer and intellectual property theft by the Chinese” identified in the

Section 301 investigation, the proposed duties for a third list of products were necessary to respond

to the retaliatory and “unjustified tariffs” that China may impose to target “U.S. workers, farmers,

ranchers, and businesses”).

       29.     In retaliation, China imposed 25% ad valorem tariffs on $50 billion in U.S. goods

implemented in two stages of $34 billion and $16 billion on the same dates the United States began

collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23, 2018).

       30.     About one week later, USTR published notice of its proposal to “modify the action

in this investigation by maintaining the original $34 billion action and the proposed $16 billion

action, and by taking a further, supplemental action” in the form of “an additional 10 percent ad

valorem duty on [a list of] products [from] China with an annual trade value of approximately

$200 billion.” Request for Comments Concerning Proposed Modification of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 33,608. 33,608 (July 17, 2018). USTR initially set a

deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a public hearing; and

August 30, 2018 for rebuttal comments. Id.




                                                -10-
           Case 1:21-cv-00194-N/A Document 2             Filed 04/27/21      Page 11 of 21




          31.   In its notice, USTR confirmed that it relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50

billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).” Id.

While USTR nodded toward China’s retaliatory measures, it did not identify any increased burdens

or restrictions on U.S. commerce resulting from the unfair practices that USTR had investigated.

See id.

          32.   USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action. USTR stated that the proposed action

came “[a]s a result of China’s retaliation and failure to change its practice.” OFFICE OF THE

UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative Robert

Lighthizer on Section 301 Action (July 10, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/july/statement-us-trade-representative.

          33.   On or about July 10, 2018, the President suggested on social media that the United

States’ trade imbalance with China supported the decision.

          34.   On or about August 1, 2018, USTR announced that, in light of China’s retaliatory

duties, USTR would propose to increase the additional duty from 10% to 25% ad valorem. Rather

than addressing the practices that USTR investigated pursuant to Section 301 of the Trade Act, he

stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers, farmers, ranchers

and businesses.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement




                                                 -11-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 12 of 21




by U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available

at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/statement-us-

trade-representative.

       35.     On or about August 7, 2018, USTR formally proposed “raising the level of the

additional duty in the proposed supplemental action from 10 percent to 25 percent.” Extension of

Public Comment Period Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set new dates for a public

hearing over six days ending on August 27, 2018. See id.; see also OFFICE OF THE UNITED

STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section 301 Tariff List

(Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

       36.     At the same time, USTR adjusted the deadlines for the submission of written

comments to September 6, 2018, providing less than a month for both initial and rebuttal comments

from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating from its past practices,

prevented both USTR and the public from considering initial comments at the hearing, and left

insufficient time for interested parties to review and respond to the initial comments filed by other

parties. USTR also limited each hearing participant to five minutes. Docket No. USTR-2018-0026,

https://beta.regulations.gov/document/USTR-2018-0026-0001. Approximately 350 witnesses

appeared at the six-day hearing, and the public submitted over 6,000 comments. Id.

       37.     Eleven days after receiving final comments from the public, the President

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,




                                                -12-
         Case 1:21-cv-00194-N/A Document 2                 Filed 04/27/21       Page 13 of 21




2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once

again, it was clear that China’s response to the $50 billion tariff action (i.e., List 1 and List 2 duties)

motived this decision, and the President immediately promised to proceed with “phase three” of

the plan—an additional $267 billion tariff action—" if China takes retaliatory action against our

farmers or other industries.” Id.

        38.     Following this announcement, USTR published notice of the final list of products

subject to an additional duty, “List 3.” 83 Fed. Reg. at 47,974. USTR imposed a 10% ad valorem

tariff that was set to rise automatically to 25% on January 1, 2019. Id. USTR determined that the

List 3 duties would apply to all listed products that enter the United States from China on or after

September 24, 2018. Id. USTR did not respond to any of the over 6,000 comments that it received

or any of the testimony provided by roughly 350 witnesses. Id.

        39.     As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act., noting that under the provision USTR “may modify or terminate any action,

subject to the specific direction . . . of the President . . . taken under Section 301 if . . . the burden

or restriction on United States commerce of the denial of rights, or of the acts, policies, or practices,

that are the subject of such action has increased or decreased.” Id. (brackets omitted). USTR

stated that the relevant burden “continues to increase, including following the one-year

investigation period,” adding that “China’s unfair acts, policies, and practices include not just its

specific technology transfer and IP polices referenced in the notice of initiation in the investigation,

but also China’s subsequent defensive actions taken to maintain those policies.” Id. USTR also

cited Section 307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff

action “has shown that the current action no longer is appropriate” because “China openly has




                                                   -13-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 14 of 21




responded to the current action by choosing to cause further harm to the U.S. economy, by

increasing duties on U.S. exports to China.” Id. at 47,975.

       40.     In or around December 2018, and again in or around March 2019, USTR announced

that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action. China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       41.     In or around May 2019, when the trade negotiations ultimately fell apart, USTR

announced its intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019

or June 1, 2019, depending on the day of export. See Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019). The notice cited China’s decision to “retreat from specific commitments agreed to in earlier

rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase Notice,

84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek public

comment but rather simply announced that the increase would occur. Id.

       42.     USTR received in excess of 30,000 requests for exclusion from List 3 tariffs and

published its decisions through a series of notices from August 7, 2019 to June 19, 2020. Over 28,000

of these requests were denied.

       43.     The duties imposed on Plaintiff’s products covered by List 3 remain in effect as of

the date of this Complaint.


                                                -14-
        Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21      Page 15 of 21




       44.     On or about May 17, 2019, USTR announced its intent to proceed with List 4

covering even more products subject to additional duties. Under USTR’s proposal, List 4 would

impose an additional duty of 25% ad valorem on products worth $300 billion. Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision was motivated by

China’s “retreat[] from specific commitments made in previous [negotiating] rounds [and]

announce[ment of] further retaliatory action against U.S. commerce.” Id.

       45.     USTR invited the public to comment on proposed List 4 and participate in a

hearing. Id. The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001. The timeline for participation in

the hearing left little room for meaningful input as USTR required witnesses to submit drafts of

their testimony by June 10, 2019, some seven days before the deadline for fully developed written

comments, and then it again limited witnesses to five minutes of testimony at the hearing. Id.

       46.     On or about August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, the President

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem.

       47.     On or about August 20, 2019, USTR issued a final notice adopting List 4 in two

tranches. Notice of Modification of Section 301 Action. China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug.

20, 2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

effective September 1, 2019. Id. at 43,304. List 4b would impose a 10% ad valorem duty on the




                                               -15-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 16 of 21




remaining goods (with limited exclusions “based on health, safety, national security, and other

factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of

the nearly 3,000 comments submitted or any of the testimony provided by witnesses, other than to

summarily state that its determination “takes account of the public comments and the testimony.”

Id.

        48.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act and pointed to “China’s subsequent defensive actions taken to maintain those unfair

acts, policies, and practices as determined in that investigation,” including retaliatory tariffs on

U.S. imports, retreating from commitments during negotiations, and devaluing its currency as a

basis for this decision. Id.

        49.     On or about August 30, 2019, USTR published notice of its decision to increase the

tariff rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of

Modification of Section 301 Action: China Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR

explained that it increased the tariff rate because, shortly after it finalized List 4A and List 4B,

“China responded by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again

cited to China’s retreat from its negotiation commitments and devaluation of its currency as

grounds for its action. Id.

        50.     On or about December 18, 2019, as a result of successfully negotiating a limited

trade deal with China, USTR published notice that it would “suspend indefinitely the imposition

of additional duties of 15 percent on products of China covered by” List 4B. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also




                                               -16-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 17 of 21




stated its intent to reduce the tariff rate applicable to products covered by List 4A, id., an action

that ultimately became effective on February 14, 2020, when USTR halved the applicable duty

rate, Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

       51.     The United States and China subsequently implemented the limited trade deal that

they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13,

2019), https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/December/united-

states-and-china-reach. Defendants declined to impose additional duties on imports covered by

List 4B, presumably because China had agreed to some new, unrelated obligations under the

limited trade deal.

       52.     USTR received in excess of 8,700 requests for exclusion from List 4A tariffs and

published its decisions through a series of notices from March 10, 2020 to August 5, 2020. Over

8,200 of those requests were denied.

       53.     The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint, with the exception of a limited number of products for which USTR granted

exclusions from the duties. See, e.g., Notice of Product Exclusion Extensions: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 86

Fed. Reg. 13,785 (Mar. 10, 2021).

                              STATEMENT OF CLAIMS
                                   COUNT ONE
                       (VIOLATION OF THE TRADE ACT OF 1974)

       54.     Paragraphs 1 through 53 are incorporated by reference.




                                                -17-
         Case 1:21-cv-00194-N/A Document 2               Filed 04/27/21     Page 18 of 21




        55.      The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        56.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.

        57.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 and 4A on any such

determination.

        58.      If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018 and its

action giving rise to List 4A occurred between August 2019 and January 2020, more than a year

after USTR initiated the Section 301 investigation on August 18, 2017.

        59.      Section 307 of the Trade Act does not permit Defendants to increase tariffs for

reasons unrelated to the acts, policies, or practices that USTR investigated pursuant to Section 301

of the Trade Act.

        60.      Section 307 of the Trade Act does not authorize Defendants to increase tariff

actions that are no longer “appropriate,” but rather only to delay, reduce, or terminate such actions.

        61.      Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and 4A are ultra vires and contrary to law.




                                                -18-
         Case 1:21-cv-00194-N/A Document 2              Filed 04/27/21     Page 19 of 21




                                COUNT TWO
             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       62.       Paragraphs 1 through 61 are incorporated by reference.

       63.       The APA authorizes the Court to hold unlawful and set aside agency action that is:

(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       64.       Defendants exceeded their authority under the Trade Act in promulgating List 3

and 4A and therefore acted “not in accordance with the law” and “in excess of statutory authority”

for the reasons set forth in Count One.

       65.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       66.       Defendants also promulgated List 3 and 4A in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors when making their decisions, and failed to adequately explain their rationale.

Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs on imports

covered by List 3 and 4A.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court

       (1)       declare that Defendants’ actions resulting in tariffs on products covered by List 3

                 and List 4Aare unauthorized by, and contrary to, the Trade Act;




                                                -19-
       Case 1:21-cv-00194-N/A Document 2             Filed 04/27/21        Page 20 of 21




      (2)    declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A

             in violation of the APA;

      (3)    vacate the List 3 and List 4A rulemaking;

      (4)    permanently enjoin Defendants from applying List 3 against Plaintiff and collecting

             any duties from Plaintiff pursuant to List 3 and List 4A;

      (5)    order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to

             List 3 and 4A;

      (6)    award Plaintiff its costs and reasonable attorney fees; and

      (7)    grant such other and further relief as may be just and proper.

                                           Respectfully submitted,

                                           /s/ Doreen Edelman
Dated: April 27, 2021                      Doreen Edelman
                                           Lowenstein Sandler LLP
                                           2200 Pennsylvania Avenue, NW
                                           Washington, DC 20037
                                           (202) 753-3800
                                           dedelman@lowenstein.com

                                           Counsel to Plaintiff




                                             -20-
         Case 1:21-cv-00194-N/A Document 2            Filed 04/27/21     Page 21 of 21




                                CERTIFICATE OF SERVICE

       Pursuant to USCIT R. 4(b) and (h), I hereby certify that on April 27, 2021, I caused copies

of Plaintiff’s Summons and Complaint to be served on the following parties by certified mail,

return receipt requested:


 Attorney-In-Charge                               Attorney-In-Charge
 International Trade Field Office                 Commercial Litigation Branch
 Commercial Litigation Branch                     U.S. Department of Justice
 U.S. Department of Justice                       1100 L Street, NW
 26 Federal Plaza                                 Washington, DC 20530
 New York, NY 10278

 General Counsel Joseph L. Barloon                Chief Counsel Scott K. Falk
 Office of the General Counsel                    Office of Chief Counsel
 Office of the U.S. Trade Representative 600      U.S. Customs & Border Protection
 17th Street, NW                                  1300 Pennsylvania Ave., NW
 Washington, DC 20006                             Washington, DC 20229



                                                       /s/ Doreen Edelman




                                               -21-
